--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY
 
April 9, 2013


Ms. Kristin A. Dolan
Cablevision Systems Corporation
1111 Stewart Avenue
Bethpage, NY 11714


Dear Kristin:


This letter agreement (the “Agreement”), effective on the date hereof, will
confirm the terms of your continued employment by Cablevision Systems
Corporation (the “Company”).


1. Your title will be President, Optimum Services and you will continue to
report to the Chief Executive Officer of the Company.  You agree to continue to
devote your business time and attention to the business and affairs of the
Company and to perform your duties in a diligent, competent, professional and
skillful manner and in accordance with applicable law. As President of Optimum
Services, your responsibilities and authority will include leading Broadband
Product Management, Video Product Management, Marketing and Advertising, Sales,
Strategic Product Development and Strategic Market Analysis for the Company’s
residential and commercial Optimum products and services.


2. Your current base salary is $1,000,000 annually, paid bi-weekly, subject to
annual review and potential increase by the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”) in its
discretion.  With respect to the annual review for each year of the Term,
anticipated to be conducted by the Compensation Committee in February or March
of each year, the expectation is that you will receive the same percentage
increase, if any, in base salary, annual target bonus opportunity and/or
aggregate LTIP target value that is granted by the Compensation Committee the
Chief Financial Officer and other Senior Executive Vice Presidents or Vice
Chairmen of the Company (“Similarly Situated Executives”).


3. You will also continue to participate in our discretionary annual bonus
program with an annual target bonus opportunity equal to not less than 100% of
your annual base salary.  Bonus payments are based on actual salary dollars paid
during the year and depend on a number of factors including Company, unit and
individual performance.  However, the decision of whether or not to pay a bonus,
and the amount of that bonus, if any, is made by the Compensation Committee in
its sole discretion.  Bonuses are typically paid early in the subsequent
calendar year,.  Except as otherwise provided herein, in order to receive a
bonus, you must be employed by the Company at the time bonuses are being paid.


4. You will also continue to be eligible, subject to your continued employment
by the Company and actual grant by the Compensation Committee, to participate in
such equity and other long-term incentive programs that are made available in
the future to Similarly Situated Executives at the Company. In calendar year
2014, for example, and in each successive year during the Term, you will be
entitled to receive one or more long-term cash and/or equity awards with an
aggregate target value of not less than $1,000,000, all as determined by the
Compensation Committee in its discretion. Any such awards, in addition to being
subject to actual grant by the Compensation Committee, would be pursuant to the
applicable plan document and would be subject to any terms and conditions
established by the Compensation Committee in its sole discretion that would be
detailed in separate agreements you would receive after any award is actually
made.
 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Kristin A. Dolan
Page 2
 
5. You will also continue to be eligible to participate in our standard benefits
program, subject to meeting the relevant eligibility requirements, payment of
the required premiums, and the terms of the plans themselves.  We currently
offer medical, dental, vision, life, and accidental death and dismemberment
insurance; short- and long-term disability insurance; a savings and retirement
program; and ten paid holidays.  You will also continue to be eligible for four
(4) weeks of vacation to be accrued and used in accordance with Company policy.
You shall be eligible for all perquisites made available to Similarly Situated
Executives..


6. If your employment with the Company is terminated prior to December 31, 2017
(the “Scheduled Expiration Date”) (i) by the Company (other than for “Cause”);
or (ii) by you for “Good Reason” (other than if “Cause” then exists), then
subject to your execution and delivery, within 60 days after the date of
termination of your employment, and non-revocation (within any applicable
revocation period) of the Separation Agreement (as defined below), the Company
will  provide you with the following:


 
(a)
Severance in an amount (the “Severance Amount”) equal to two (2) times the sum
of your annual base salary and your annual target bonus as in effect at the time
your employment terminates.  Sixty percent (60%) of the Severance Amount will be
payable to you on the six-month anniversary of the date your employment so
terminates (the “Termination Date”) and the remaining forty percent (40%) of the
Severance Amount will be payable to you on the twelve-month anniversary of the
Termination Date;



 
(b)
Any unpaid annual bonus for the calendar year prior to the calendar year which
includes your Termination Date, which will be paid to you when such bonuses are
generally paid to Similarly Situated  Executives and will be calculated on the
same basis as if you remained an active employee at the time of determination
and payment of such bonuses; and a pro rated bonus based on the amount of your
base salary actually earned by you during the calendar year through the
Termination Date, provided that such bonus payment, if any, will be payable to
you if and when such bonuses are generally paid to Similarly Situated Executives
and will be based on your then current annual target bonus as well as Company
and your business unit performance as determined by the Company in its sole
discretion, but without adjustment for your individual performance;

 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Kristin A. Dolan
Page 3
 
 
(c)
Each of your outstanding long-term cash awards granted under the plans of the
Company shall immediately vest in full and shall be payable to you at the same
time as such awards are paid to active employees of the Company and the payment
amount of such award shall be to the same extent that other Similarly Situated
Executives receive payment as determined by the Compensation Committee (subject
to satisfaction of any applicable performance criteria); provided, however, that
(i) in the event of a “Going Private Transaction”, as such term is defined in
your respective long-term cash performance award agreements, then any more
favorable provisions set forth in such agreements (including with respect to
timing of payment) with respect to treatment of outstanding awards in the event
of a Going Private Transaction shall be applicable in lieu of the foregoing
provisions; and (ii) for the avoidance of doubt, in the event of a “Change of
Control”, as such term is defined in your respective long-term cash performance
award agreements, your outstanding long-term awards shall be paid to you at the
same time as such awards are paid to active employees of the Company, if such
time is earlier than you otherwise would have been paid such awards pursuant
hereto.



 
(d)
Each of your outstanding restricted stock or restricted stock unit awards
granted to you under the plans of the Company shall continue to vest in
accordance with their original vesting schedule and payments or deliveries with
respect to your restricted stock and restricted stock units shall be made on the
original vesting date (or, in the case of restricted stock units, on the
original distribution date); provided, however, that at the time of your
termination from employment, the Company shall withhold and settle a portion of
each of your outstanding restricted stock awards in an amount sufficient to fund
the minimum statutory tax withholding requirements (including, federal, state
and local income and employment taxes) resulting from the recognition of income
in respect of each such outstanding restricted stock award, and make a payroll
tax contribution in such amount on your behalf; and

 

 
(e) 
Each of your outstanding stock options and stock appreciation awards under the
plans of the Company shall continue to vest in accordance with their original
vesting schedule and you shall have the right to exercise each of those options
and stock appreciation awards for the remainder of the term of such option or
award.

 
If you die after a termination of your employment that is subject to this
Paragraph 6, your estate or beneficiaries will be provided with any remaining
benefits and rights under this Paragraph 6.
 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Kristin A. Dolan
Page 4


7.  If you cease to be an employee of the Company as a result of your death or
your physical or mental disability, and at such time Cause does not exist then,
subject (other than in the case of death) to your execution and delivery, within
60 days after the date of termination of your employment, and non-revocation
(within any applicable revocation period) of the Separation Agreement, you or
your estate or beneficiary shall be provided with the benefits and rights set
forth in Paragraphs 6(b), (d) and (e) above, and each of your outstanding
long-term cash awards granted under the plans of the Company shall immediately
vest in full, whether or not subject to performance criteria and shall be
payable on the 90th day after the termination of your employment; provided, that
if any such award is subject to any performance criteria, then (i) if the
measurement period for such performance criteria has not yet been fully
completed, then the payment amount shall be at the target amount for such award
and (ii) if the measurement period for such performance criteria has already
been fully completed, then the payment of such award shall be at the same time
and to the extent that other Similarly Situated Executives receive payment as
determined by the Compensation Committee (subject to satisfaction of the
applicable performance criteria).


8.  For purposes hereof, “Separation Agreement” shall mean the Company’s
standard severance agreement (modified to reflect the terms of this Agreement)
which will include, without limitation, the provisions set forth in Annex A
hereto regarding non-compete (limited to one year), non-disparagement,
non-solicitation, confidentiality and further cooperation obligations and
restrictions on you (with Company reimbursement of your associated expenses in
connection with any required post-employment cooperation) as well as a general
release by you of the Company and its affiliates (and their respective directors
and officers). For avoidance of doubt, your rights of Indemnification under
Article VIII of the Company’s by-laws, and under any insurance policy, or under
any other resolution of the Board of Directors of the Company, shall not be
released, diminished or affected by any Separation Agreement or Release or any
termination of your employment.


9.  Except as otherwise set forth in Paragraphs 6 and 7 hereof, in connection
with any termination of your employment, your then outstanding equity and cash
incentive awards shall be treated in accordance with their terms and, other than
as provided in this Agreement, you shall not be eligible for severance benefits
under any other plan, program or policy of the Company.


10.   For purposes of this Agreement, “Cause” means your (i) commission of an
act of fraud, embezzlement, misappropriation, willful misconduct, gross
negligence or breach of fiduciary duty against the Company or an affiliate
thereof, or (ii) commission of any act or omission that results in a conviction,
plea of no contest, plea of nolo contendere, or imposition of unadjudicated
probation for any crime involving moral turpitude or any felony.


For purposes of this Agreement, “Good Reason” means that (1) without your
written consent, (A) your base salary or annual target bonus (as each may be
increased from time to time in the Company’s sole discretion) is reduced, (B)
your title (as in effect from time to time) is diminished, (C) you report
directly to someone other than the Chief Executive Officer of the Company, (D)
the Company requires that your principal office be located outside of Nassau
County or the Borough of Manhattan, (E) the Company materially breaches its
obligations to you under this Agreement, (F) there is a material diminution of
your responsibilities or authority as they are described in Paragraph 1, (2) you
have given the Company written notice, referring specifically to this Agreement
and definition, that you do not consent to such action, (3) the Company has not
corrected such action within 15 days of receiving such notice, and (4) you
voluntarily terminate your employment with the Company within 90 days following
the happening of the action described in subsection (1) above.
 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Kristin A. Dolan
Page 5


11.  This Agreement does not constitute a guarantee of employment for any
definite period.  Your employment is at will and may be terminated by you or the
Company at any time, with or without notice or reason.


12.  The Company may withhold from any payment due to you any taxes required to
be withheld under any law, rule or regulation. If any payment otherwise due to
you hereunder would result in the imposition of the excise tax imposed by
Section 4999 of the Internal Revenue Code, the Company will instead pay you
either (i) such amount or (ii) the maximum amount that could be paid to you
without the imposition of the excise tax, depending on whichever amount results
in your receiving the greater amount of after-tax proceeds.  In the event that
the payments and benefits payable to you would be reduced as provided in the
previous sentence, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you (i.e. later payments
will be reduced first) until the reduction specified is achieved.
.
13.  It is intended that this Agreement will comply with Section 409A of the
Code and Section 409A to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such intent.  If and
to the extent that any payment or benefit under this Agreement, or any plan,
award or arrangement of the Company or its affiliates, constitutes
“non-qualified deferred compensation” subject to Section 409A and is payable to
you by reason of your termination of employment, then (a) such payment or
benefit shall be made or provided to you only upon a “separation from service”
as defined for purposes of Section 409A under applicable regulations and (b) if
you are a “specified employee” (within the meaning of Section 409A as determined
by the Company), such payment or benefit shall not be made or provided before
the date that is six months after the date of your separation from service (or
your earlier death). Any amount not paid or benefit not provided in respect of
the six month period specified in the preceding sentence will be paid to you,
together with interest on such delayed amount at a rate equal to the average of
the one-year LIBOR fixed rate equivalent for the ten business days prior to the
date of your employment termination, in a lump sum or provided to you as soon as
practicable after the expiration of such six month period.  Any such payment or
benefit shall be treated as a separate payment for purposes of Section 409A to
the extent Section 409A applies to such payments.
 
14.  To the extent you are entitled to any expense reimbursement from the
Company that is subject to Section 409A, (i) the amount of any such expenses
eligible for reimbursement in one calendar year shall not affect the expenses
eligible for reimbursement in any other taxable year (except under any lifetime
limit applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.
 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Kristin A. Dolan
Page 6
 
15.  The Company will not take any action, or omit to take any action, that
would expose any payment or benefit to you to the additional tax of Section
409A, unless (i) the Company is obligated to take the action under an agreement,
plan or arrangement to which you are a party, (ii) you request the action, (iii)
the Company advises you in writing that the action may result in the imposition
of the additional tax and (iv) you subsequently request the action in a writing
that acknowledges you will be responsible for any effect of the action under
Section 409A.  The Company will hold you harmless for any action it may take or
omission in violation of this Paragraph 15, including any attorney’s fees you
may incur in enforcing your rights.


16.  It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment comply with Section
409A.  If you or the Company believes, at any time, that any of such benefit or
right does not comply, it will promptly advise the other and will negotiate
reasonably and in good faith to amend the terms of such arrangement such that it
complies (with the most limited possible economic effect on you and on the
Company).


17. This Agreement is personal to you and without the prior written consent of
the Company shall not be assignable by you.  This Agreement shall inure to the
benefit of and be enforceable by your legal representatives.  This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.


18.  To the extent permitted by law, you and the Company waive any and all
rights to a jury trial with respect to any matter relating to this Agreement
(including the covenants set forth in Annex A hereof). This Agreement will be
governed by and construed in accordance with the law of the State of New York
applicable to contracts made and to be performed entirely within that State.


19. Both the Company and you hereby irrevocably submit to the jurisdiction of
the courts of the State of New York and the federal courts of the United States
of America in each case located in the City of New York , Borough of Manhattan,
solely in respect of the interpretation and enforcement of the provisions of
this Agreement, and each party hereby waives, and agrees not to assert, as a
defense that either party, as appropriate, is not subject thereto or that the
venue thereof may not be appropriate.  You and the Company each agree that
mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.
 
20.  This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  It is the parties’ intention that this Agreement
not be construed more strictly with regard to you or the Company.


21. You agree to keep this Agreement and its terms strictly confidential (unless
it is made public by the Company); provided that (1) you are authorized to make
any disclosure required of you by any federal, state or local laws or judicial
proceedings, after providing the Company with prior written notice and an
opportunity to respond to such disclosure (unless such notice is prohibited by
law) and (2) you are authorized to disclose this Agreement and its terms to your
legal, financial and tax advisors so long as such advisors agree to maintain the
confidentiality of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Kristin A. Dolan
Page 7
 
22.  This Agreement reflects the entire understanding and agreement of you and
the Company with respect to the subject matter hereof and supersedes all prior
understandings or agreements relating thereto.


23.  This Agreement will automatically terminate, and be of no further force and
effect, on the Scheduled Expiration Date, provided, that, the provisions of
Paragraphs 6 through 9, 12 through 23 and Annex A shall survive the termination
of the Agreement and remain binding on you and the Company in accordance with
their terms.


 
 

--------------------------------------------------------------------------------

 


Ms. Kristin A. Dolan
Page 8
 

 
Sincerely,
     
CABLEVISION SYSTEMS CORPORATION
     
/s/Gregg G. Seibert
 
By: Gregg G. Seibert
 
Title:  Vice Chairman and Chief Financial Officer
   
Accepted and Agreed:
     
/s/ Kristin A. Dolan
 
Kristin A. Dolan
 

 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Kristin A. Dolan
Page 9
 
ANNEX A
ADDITIONAL COVENANTS
(This Annex constitutes part of the Agreement)


You agree to comply with the following covenants in addition to those set forth
in the Agreement.


1. CONFIDENTIALITY


You agree to retain in strict confidence and not divulge, disseminate, copy or
disclose to any third party any Confidential Information, other than for
legitimate business purposes of the Company and its subsidiaries. As used
herein, “Confidential Information” means any non-public information that is
material or of a confidential, proprietary, commercially sensitive or personal
nature of, or regarding, the Company or any of its subsidiaries or any current
or former director, officer or member of senior management of any of the
foregoing (collectively “Covered Parties”). The term Confidential Information
includes information in written, digital, oral or any other format and includes,
but is not limited to (i) information designated or treated as confidential;
(ii) budgets, plans, forecasts or other financial or accounting data; (iii)
subscriber, customer, fan, vendor or shareholder lists or data; (iv) technical
or strategic information regarding the Covered Parties’, cable, data, telephone,
programming, advertising, film production, motion picture exhibition, newspaper,
multichannel video data and distribution services or other businesses; (v)
advertising, business, sales or marketing tactics and strategies; (vi) policies,
practices, procedures or techniques; (vii) trade secrets or other intellectual
property; (viii) information, theories or strategies relating to litigation,
arbitration, mediation, investigations or matters relating to governmental
authorities; (ix) terms of agreements with third parties and third party trade
secrets; (x) information regarding employees, agents, consultants, advisors or
representatives, including their compensation or other human resources policies
and procedures; and (xi) any other information the disclosure of which may have
an adverse effect on the Covered Parties’ business reputation, operations or
competitive position, reputation or standing in the community.


If disclosed, Confidential Information or Other Information could have an
adverse effect on the Company’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates subsidiaries,
officers, directors, employees, consultants or agents.


Notwithstanding the foregoing, the obligations of this section, other than with
respect to subscriber information, shall not apply to Confidential Information
which is:


a) already in the public domain;


b) disclosed to you by a third party with the right to disclose it in good
faith; or
 
 
 

--------------------------------------------------------------------------------

 


Ms. Kristin A. Dolan
Page 10
 
c) specifically exempted in writing by the Company from the applicability of
this Agreement.


Notwithstanding anything elsewhere in this Agreement, you are authorized to make
any disclosure required of you by any federal, state and local laws or judicial,
arbitral or governmental agency proceedings, after providing the Company with
prior written notice and an opportunity to respond prior to such disclosure. In
addition, this Agreement in no way restricts or prevents you from providing
truthful testimony concerning the Company to judicial, administrative,
regulatory or other governmental authorities.


2. NON-COMPETE


You acknowledge that due to your executive position in the Company and your
knowledge of the Company’s confidential and proprietary information, your
employment or affiliation with certain entities would be detrimental to the
Company. You agree that, without the prior written consent of the Company and to
the extent permissible under applicable rules of professional responsibility,
you will not represent, become employed by, consult to, advise in any manner or
have any material interest in any business directly or indirectly in any
Competitive Entity (as defined below). A “Competitive Entity” shall mean (1) any
person or entity that competes with any of the Company’s or its affiliates’
cable television, telephone, on-line data, on-line content, or newspaper
businesses or that competes with any of the Company’s or its affiliates’
programming businesses, nationally or regionally or that competes with any other
business of the Company or its affiliates that produced greater than 10% of the
Company’s revenues in the calendar year immediately preceding the year in which
the determination is made; or (2) any trade or professional association
representing any of the companies covered by this paragraph, other than the
National Cable Television Association and any state cable television
association. For purposes of this Agreement, an affiliate of the Company shall
mean an entity that directly or indirectly controls or is controlled by the
Company. An entity shall be deemed to compete with the on-line content business
of the Company, or any of its affiliates only if the entity directly competes
against the on-line content business of the Company, or its affiliate; provided,
however, that an entity’s business shall not be deemed to directly compete
merely by the fact that the business sells ads on-line, unless the business
specifically targets such ads to the same customers or potential customers as
being targeted by the on-line content business of the Company, its subsidiary or
affiliate. Ownership of not more than 1% of the outstanding stock of any
publicly traded company shall not be a violation of this paragraph. This
agreement not to compete will expire upon the one year anniversary of the date
of your termination of employment with the Company.


3.  ADDITIONAL UNDERSTANDINGS


You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company or any of its incumbent or
former officers, directors, agents, consultants, employees, or successors and
assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Kristin A. Dolan
Page 11
 
Unless the Company determines in good faith that you have committed any
malfeasance during your employment by the Company, the Company agrees that its
corporate officers and directors, employees in its public relations department
or third party public relations representatives retained by the Company will not
disparage you or make negative statements in the press or other media which are
damaging to your business or personal reputation. In the event that the Company
so disparages you or makes such negative statements, then notwithstanding the
“Additional Understandings” provision to the contrary, you may make a
proportional response thereto.


In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics and other technical, business, financial, advertising,
sales, marketing, customer or product development plans, forecasts, strategies,
information and materials (in any medium whatsoever) developed or prepared by
you or with your cooperation during the course of your employment by the Company
(the “Materials”). The Company will have the sole and exclusive authority to use
the Materials in any manner that it deems appropriate, in perpetuity, without
additional payment to you.


4.  FURTHER COOPERATION


Following the date of termination of your employment with the Company (the
“Expiration Date”), you will no longer provide any regular services to the
Company or represent yourself as a Company agent. If, however, the Company so
requests, you agree to cooperate fully with the Company in connection with any
matter with which you were involved prior to the Expiration Date, or in any
litigation or administrative proceedings or appeals (including any preparation
therefore) where the Company believes that your personal knowledge, attendance
and participation could be beneficial to the Company. This cooperation includes,
without limitation, participation on behalf of the Company in any litigation or
administrative proceeding brought by any former or existing Company employees,
representatives, agents or vendors. The Company will pay you for your services
rendered under this provision at the rate of $6,800 per day for each day or part
thereof, within 30 days of approved invoice therefor.
 
The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of such expense
before you incur the same.
 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Kristin A. Dolan
Page 12
 
5.  NON-HIRE OR SOLICIT
 
You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of the Company), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any then current employee of the Company, or any of its subsidiaries
or affiliates (other than The Madison Square Garden Company and its subsidiaries
or AMC Networks, Inc. or its subsidiaries), until the first anniversary of the
date of your termination of employment with the Company. This restriction does
not apply to any employee who was discharged by the Company. In addition, this
restriction will not prevent you from providing references.


6.  ACKNOWLEDGMENTS


You acknowledge that the restrictions contained in this Annex A, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach the provisions of this
Annex A, and therefore agree that the Company shall be entitled to injunctive
relief, to prevent any breach or threatened breach of any of those provisions
and to specific performance of the terms of each of such provisions in addition
to any other legal or equitable remedy it may have. You further agree that you
will not, in any equity proceeding relating to the enforcement of the provisions
of this Annex A, raise the defense that the Company has an adequate remedy at
law. Nothing in this Annex A shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex A or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision or because
of  applicable rules of professional responsibility, it is the intention of the
parties that the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.
 
7. SURVIVAL


The provisions of this Annex A shall survive any termination of your employment
by the Company or the expiration of the Agreement.
 
 

--------------------------------------------------------------------------------